Order entered June 5, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00040-CV

                    COLLECTIVE ASSET PARTNERS LLC, Appellant

                                             V.

MICHAEL KEN SCHAUMBURG AND SCHAUMBURG ARCHITECTS, P.C., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13199

                                         ORDER
       We GRANT the May 23, 2013 motion of Robert J. Myers, Mark C. Hill, and Austin F.

Pennington and the firm of Myers Hill to withdraw as counsel of record for appellees, Michael

Ken Schaumburg and Schaumburg Architects, P.C. We DIRECT the Clerk of this Court to

remove Robert J. Myers, Mark C. Hill, and Austin F. Pennington and the firm of Myers Hill as

counsel of record for appellees.

       While appellee, Michael Ken Schaumburg may represent himself in this appeal, appellee

Schaumburg Architects, P.C. is a corporation and may only appear in this Court through an

attorney. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex.

1996) (per curiam). Accordingly, we ORDER appellees to notify the Court, within THIRTY
DAYS of the date of this order, of the name, State Bar number, address, and telephone number

of new counsel.

       Appellees shall file their brief within SIXTY DAYS of the date of this order.          If

appellees do not file a brief within the time specified, the appeal will be submitted without an

appellees’ brief. We caution appellee, Schaumburg Architects, P.C., that it may only submit a

brief through counsel. If appellee Michael Ken Schaumburg files a pro se brief, the brief will

apply to him individually and not to appellee Schaumburg Architects, P.C.

       We DIRECT the Clerk of this Court to send a copy of this order to counsel for appellant

and to appellees at the following address:

       817 W. Daggett Ave.
       Fort Worth, Texas 76104


                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE